COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '
 GEORGE MOLINAR,                                                  No. 08-11-00263-CV
                                                  '
                        Appellant,                                       Appeal from
                                                  '
 v.                                                            County Court at Law No. 5
                                                  '
 CITY OF EL PASO,                                              of El Paso County, Texas
                                                  '
                        Appellee.                 '                (TC # 2008TX354)


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that the pro se appellant, George A. Molinar, has

failed to file a brief, we dismiss the appeal for want of prosecution.

       Molinar’s brief was first due to be filed on February 4, 2012. Since that time, the Court

has granted multiple extensions of time in which to file the brief. Most recently, the Court

granted an extension of time to file the brief until August 31, 2012, but advised Molinar that no

further extensions would be granted. The Court also advised Molinar that his appeal would be

dismissed if he failed to file his brief. Molinar did not file his brief by the due date and he has

not filed a motion for extension of time. Accordingly, we dismiss the appeal for want of

prosecution pursuant to Rule 42.3 of the Texas Rules of Appellate Procedure.



November 14, 2012                      _______________________________________________
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.